Citation Nr: 1637741	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  13-03 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for a right knee torn medial meniscus with arthritis.

2.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from June 1966 to February 1970 and from March 1970 to April 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and February 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

The issue of entitlement to a disability rating in excess of 20 percent for a right knee torn medial meniscus with arthritis is addressed in the REMAND that follows the ORDER of this decision.


FINDING OF FACT

Throughout the entire period on appeal, the Veteran's PTSD most nearly approximated occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.


CONCLUSION OF LAW

Throughout the period on appeal, the criteria for an initial disability rating in excess of 30 percent rating for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

The Veteran's service treatment records and VA outpatient treatment records have been obtained.  Moreover, the Veteran has been afforded an adequate January 2014 VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the examiner performed a clinical evaluation of the Veteran, took into account the Veteran's statements and treatment records, and provided all information required for rating purposes.

The Veteran has not identified any additional evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran.

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Psychiatric disorders, such as PTSD, are rated pursuant to the criteria under 38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Rating Mental Disorders (General Rating Formula).

Under the General Rating Formula, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as: depressed mood; anxiety; suspiciousness; weekly or less often panic attacks; chronic sleep impairment; or mild memory loss, such as forgetting names, directions, recent events.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, e.g., retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is assigned where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Symptoms listed in the General Rating Formula are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  See id.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.  Id.  

When it is not possible to separate the effects of a nonservice-connected condition from those of a service-connected disability, reasonable doubt is resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The record contains Global Assessment of Functioning (GAF) scores assigned by mental health professionals who have evaluated the Veteran.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.) (DSM-IV).  Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by replacing references to DSM-IV with the fifth edition of the DSM (DSM-5).  See 38 C.F.R. § 4.125, amended by 79 Fed. Reg. 45099 (effective Aug. 4, 2014).  Although the DSM-5 no longer uses the GAF scale to assess functioning, the DSM-IV was in effect at the time the GAF scores of record were assigned.  Therefore, the Board will consider the various GAF scores of record in evaluating the Veteran's occupational and social functioning.  However, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is not determinative of the VA disability rating to be assigned.  See VAOPGCREC 10-95, 60 Fed. Reg. 43186 (1995).  As such, in evaluating the severity of mental disorders, the disability rating is to be based on all of the evidence that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126 (2016) (emphasis added).  

A GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  Id.  A GAF score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id.  A GAF score of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends.).  Id.  A GAF score of 11-20 reflects some danger of hurting self or others (e.g., suicidal attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  Id.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected PTSD and has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

The Veteran believes his PTSD symptoms are more severe than the currently assigned 30 percent rating contemplates.

At a December 2012 VA appointment, the Veteran denied feeling down, depressed or hopeless or having little interest or pleasure in doing things.  He also denied nightmares and avoidance symptoms; feeling constantly on guard, watchful, or easily startled; and feeling numb or detached from others, activities, or his surroundings.  A PTSD screen was negative.

In January 2013, the Veteran sought to establish mental health care at the Las Vegas VA Medical Center (VAMC).  He explained he felt he had PTSD and indicated that he experienced terrible nightmares reliving events from his combat experiences, which caused him to fall from his bed at night.  He indicated he worked as a construction and utility worker until he retired in 2008 secondary to a low back injury.  On examination, his judgment, insight, and recent and remote memory were good and he was alert.

At a January 2013 mental health appointment, the Veteran reported problems with insomnia, flashbacks, and nightmares regarding his Vietnam experiences.  He indicated he felt uncomfortable in crowds and had a general distrust of other people.  He acknowledged that he was a heavy drinker in his younger years, but denied using alcohol for years.

At a February 2013 mental health appointment, the Veteran discussed feeling hypervigilant at night and described his emotional reactions to hearing sirens and sudden noises.  He acknowledged feeling jumpy, experiencing insomnia, having repeated dreams and memories, and feeling discomfort around Asian people.  At the appointment, the Veteran was alert, attentive, coherent, talkative, and in self-control.  No signs suggestive of severe anxiety or depression were noted.

At a March 2013 mental health appointment, the Veteran was joined by his wife.  He discussed his military experiences and denied any major mental health issues at that time.  At the appointment he was alert, attentive, coherent, talkative, and in a good mood.

In a July 2013 mental health diagnostic assessment, the Veteran denied thoughts of suicide or suicide attempts in the past 90 days.  He indicated that he was happily married and he came across to the examiner as intelligent with good verbal skills.  He was alert, attentive, calm, coherent, and stable, and his affect was appropriate.  No signs suggestive of severe anxiety, depression, psychosis, or mania were present.  The examiner assigned a GAF score of 58.

At a July 2013 mental health appointment, the Veteran acknowledged nightmares and hypervigilance subsequent to his Vietnam war experiences and indicated he experienced anxiety around people.  He stated he wanted to improve his emotional well-being and reduce his nightmares.  The examiner noted the Veteran was insightful and demonstrated good judgment and communication skills; a GAF score of 56 was assigned.  At another mental health appointment later that month, the Veteran reported that he was doing well; he was alert, attentive, calm, coherent, stable, and in good spirits.

In August 2013, the Veteran discussed his Vietnam experiences and reported he had a recent nightmare about Vietnam.  At the appointment, he was alert, attentive, calm, coherent, stable, and in self control; no signs suggestive of severe anxiety or depression were noted.  In September 2013, the Veteran reported he was doing well; he was alert, attentive, calm, coherent, talkative, and in a good mood.

At an October 2013 mental health appointment, the Veteran reported he was doing well and the examiner found he was alert, attentive, calm, stable, but appeared worried about his wife, who was having issues with her mother.  In November 2013, the Veteran stated he was feeling well overall although his nightmares had increased in the recent past.  He discussed his dislike of taking medications, particularly because of negative side effects.  At the appointment he was alert, attentive, calm, coherent, and stable, but appeared somewhat frustrated.

At a January 2014 VA examination, the examiner diagnosed PTSD and found the Veteran exhibited a depressed mood, anxiety, suspiciousness, and disturbances of motivation and mood.  At the examination, the Veteran was dressed appropriately, maintained good eye contact, and was alert, calm, coherent, cooperative, and friendly.  Mood was euthymic and affect was full and appropriate.  Thought process was spontaneous, relevant and goal directed and there was no evidence of hallucinations or delusions.  Insight and judgement were adequate, there was no gross impairment of memory, and he was not suicidal or homicidal.  The Veteran reported receiving mental health treatment through the VA Healthcare System and denied any prior psychiatric treatment.  He indicated he talked to his five children almost daily and that he got along well with his siblings.  The Veteran reported that he worked in the construction field his entire life and retired in 2010.  He stated he had been fired from two jobs in the past because he did not get along with coworkers.  The Veteran stated he had a "lot of issues" and that it was hard to get along with or deal with certain people and that he would become jittery and feel like he was under attack.  He acknowledged nightmares that awoke him from sleep and indicated he was sometimes unable to go back to sleep.  He also acknowledged symptoms of hypervigilance and stated that he did not like loud noises because they "flip[ped] [him] out."  Although he drank alcohol and considered himself an alcoholic in the past, he denied drinking alcohol for the past twenty years.  The Veteran indicated the last time he had thoughts of suicide was in the 1990s; he denied ever being psychiatrically hospitalized.

The Veteran submitted several statements on his own behalf in support of his claim.  In his April 2014 Notice of Disagreement, the Veteran stated that in addition to falling out of bed frequently, night sweats, paranoia, exaggerated startle response, and difficulty sleeping, his most significant symptom was nightmares.  He also stated that when he was awake he could not stand having anyone be close behind him.  In a statement received in November 2014, the Veteran indicated he was still being bothered by bad dreams and nightmares.  He stated that for over forty years he had experienced flashbacks and memories that "torture[d] his soul."  In a February 2015 statement the Veteran indicated that he personally knew of the psychological anguish that accompanied the traumas of war, that it had made a "nervous wreck out of [him]," and that the "war [was] still reverberating through [his] mental status."  He indicated he continued to experience thoughts of the war daily and that images of his friends who were killed in war will be "forever in [his] mind."   

The Veteran also submitted statements from friends and family in support of his claim.

An October 2013 letter from a friend, L.M.L., who is also a veteran, reflects that the Veteran and L.M.L. became friends almost immediately thirty years prior and that they "d[id] [their] best to help one another fight [their] demons."  L.M.L. stated the Veteran "had a certain persona about him," and that it was no surprise when he discovered the Veteran had served in Vietnam.  L.M.L. indicated that he stopped by the Veteran's Memorial Day barbeque in 2012 and found out the Veteran had been crying.

In a letter from a friend, F.D., received by VA in November 2014, F.D. discussed how the Veteran was a good friend and person.  F.D. indicated the Veteran became "down on his luck" around 1998 and that he allowed the Veteran to stay with him.  F.D. reported that the Veteran had strange habits like standing guard all night, that he once took a long walk through the woods in the rain, and that the Veteran never slept at night.

In a letter from the Veteran's daughter, D.A., received by VA in November 2014, she indicated that she watched the Veteran change through the years and had seen him at his worst and his best.  She reported that he now began to show signs of improvement in life, that he had a new wife who loved him dearly and cared for him, and that his wife worked with him to "bring out his better self."

In an April 2014 letter from the Veteran's wife, she reported that the Veteran was constantly affected by his experiences in Vietnam.  She stated that when they went out to eat, he sat with his back to the wall and that he barely went to any major functions because he did not like being around crowds.  She acknowledged that it was difficult to be married to the Veteran; he often became agitated easily and they fought a lot, although he would later apologize and tell her his mind was "not right."  The Veteran's wife also reported that he had fallen out of bed many times due to bad nightmares from Vietnam.  When she and the Veteran went to see Saving Private Ryan, the Veteran cried through the whole movie and experienced nightmares for weeks afterward.  The Veteran's wife stated she believed VA should consider giving her husband more disability money because the trauma he experienced on a daily basis was "horrific."

In another letter from the Veteran's wife received by VA in November 2014, she discussed how the Veteran would "[s]ometimes . . . have real bad nightmares," and that a couple of times they were so violent that she was awakened and tended to him.  On those occasions, she and the Veteran would "sit at the table drinking coffee and talking until all hours of the morning."  She stated that "[q]uite a few times he would hardly remember anything," but that every once in a while he would.  She also indicated that the Veteran exhibited little odd behavior patterns and ideas, but did not discuss them in detail.  She described an incident where recently she came home from work in the middle of the night and dropped something on the floor, causing the Veteran to immediately "[come] up in a combat mode" and causing her to jump out of the way.

Following a thorough review of the evidence, the Board finds that the Veteran's disability picture associated with his service-connected PTSD most closely approximates the criteria for the currently assigned 30 percent rating, which contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning normally.  

Although the Veteran has indicated that he was fired from several jobs in the past, and while the Board takes into consideration the history of a disability when assigning a disability rating, the current state of the disability is of paramount importance.  Notably, at a January 2013 appointment, the Veteran reported he retired in 2008 due to a back disability, and at his January 2014 VA examination, the Veteran stated he retired from his construction job in 2010.  Given that the Veteran's claim was initiated in February 2013, there is no direct evidence of how his disability has affected his occupational functioning during the appeal period because he has not been employed.  However, in that regard, there is no evidence of record that the severity his PTSD symptoms have risen to the level such that they would cause more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  In fact, the evidence suggests that the Veteran has generally functioned satisfactorily and is able to perform activities of daily living.  Notes from multiple VA mental health appointments reflect the Veteran was consistently alert, attentive, calm, coherent, stable, in self control, and in good spirits with good insight and judgment.  While the Veteran has reported his most prominent symptoms are nightmares and sleep impairment, and that he has fallen out of bed on occasion, there is no evidence that these symptoms have caused more than occasional or intermittent decrease in his ability to function.  In a November 2014 letter from his wife, while she indicated that his nightmares were "sometimes" so severe that they would awaken her and she and her husband would stay awake "talking until all hours of the morning," there is no indication that this has been a regular occurrence.  At his January 2014 VA examination, although the Veteran acknowledged he last had thoughts of suicide in the 1990s and indicated he considered himself an alcoholic in the past, there is no current evidence of alcohol or drug abuse secondary to his PTSD and the Veteran has denied thoughts of suicide throughout the period on appeal.

While social settings and being around people can cause the Veteran to experience anxiety and can be a challenge, he is not so impaired that he has difficulty establishing and maintaining effective relationships.  The Veteran reported talking to his five children almost daily, stated he got along well with his siblings, and indicated he was happily married.  Although the Veteran's wife reported in an April 2014 letter that it was difficult to be married to the Veteran because they fought a lot, she acknowledged that he would later apologize for his behavior and the evidence reflects they have a supportive and loving relationship.  In a November 2014 letter, the Veteran's daughter acknowledged witnessing Veteran change throughout the years and reported that he was showing signs of improvement in life with a new wife who helped "bring out his better self."  In a November 2014 letter, the Veteran's friend F.D. described him as a "good friend and person."  Although the Veteran's wife reported in April 2014 that they barely went to any major functions because the Veteran did not like being in crowds, the evidence also reflects that he has been able to go out to dinner, as long as he sat with his back to the wall, and go to movies.  Additionally, he and his wife were able to host a Memorial Day barbeque in 2012, which the Veteran's friend L.M.L. attended.  Although L.M.L. indicated he found out the Veteran had been crying at the barbeque, the fact remains that the Veteran has been able to establish and maintain effective relationships.

As previously noted, while GAF scores are not the sole basis for assigning a disability rating, they do provide a clinical indicator of a patient's functional ability and are an important consideration in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF scores assigned during the period on appeal were 56 and 58, which reflect moderate difficulty functioning.  As previously noted, GAF scores are not dispositive and the Board takes into account the entire disability picture when assigning a rating.  In that regard, the Board finds the Veteran's symptoms, as documented in treatment records, provide more probative evidence to determine the Veteran's disability level than the assigned GAF scores.

While the Board acknowledges that the Veteran's PTSD has interfered with his daily functioning and that the symptoms he has experienced have caused some impairment occupationally and socially, his symptoms have not risen to the level such that a disability rating in excess of 30 percent would be warranted. 

The Board has considered the Veteran's lay statements and those of his family and friends with regard to his claim and recognizes that they are competent to report the Veteran's symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board also recognizes that lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), and acknowledges the Veteran's and his family and friends' beliefs that his symptoms are of such a severity as to warrant a higher rating.  However, the Veteran's statements and those of his family and friends are not competent evidence to identify a specific level of disability relating the severity of his PTSD to the appropriate disability rating as this requires specialized education, training, or experience.  See 38 C.F.R. § 3.159(a).  On the other hand, such competent evidence concerning the nature and extent of the Veteran's PTSD has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings, as provided in the examination reports, directly address the criteria under which this disability is evaluated.

Consideration has also been given to assigning staged ratings; however, the Board has determined that the criteria for a rating in excess of 30 percent have not been met at any time during the period on appeal.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Additionally, the Board has considered whether this case should be referred to the Director of Compensation Service for extraschedular consideration.  In determining this, the Board must compare the level of severity and the symptomatology of the Veteran's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the Veteran's service-connected PTSD, as discussed above, are contemplated by the schedular criteria.  There is no evidence of an exceptional or unusual disability picture pertaining to the Veteran's PTSD to render impractical the application of the regular schedular standards, and therefore, the criteria for referral for an extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1) (2016).

Moreover, the Board notes that the Veteran may be awarded an extraschedular rating based on the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran's service-connected disabilities include PTSD and a right knee disability and there are no additional symptoms he has reported that have not been attributed to either service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, in reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against a rating in excess of 30 percent for the Veteran's PTSD throughout the appeal period, the doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.


ORDER

An initial disability rating in excess of 30 percent for PTSD is denied.


REMAND

The Veteran was most recently afforded a VA examination to assess the severity of his right knee disability in August 2015.  Recently, the U.S. Court of Appeals for Veterans Claims determined that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, __ Vet. App. __, 2016 WL 3591858 (July 5, 2016).  The August 2015 examination report does not contain all the required range of motion testing, and the medical professional who conducted the examination did not indicated that he or she was unable to conduct the required testing.  Accordingly, a new examination is required.

While this case is in remand status, development to obtain any outstanding medical records pertinent to the claim should be completed, to include all VA treatment records from January 2015 to the present.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or AMC should undertake appropriate development to obtain any outstanding medical records pertinent to the Veteran's claim, to include all VA treatment records from January 2015 to the present.

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current degree of severity of his service-connected right knee disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.   The examiner must specifically comment on the functional impairment caused by the Veteran's right knee disability.

Both passive and active range of motion testing should be performed, in weight-bearing and nonweight-bearing.  In addition, the range of motion of the opposing joint should also be documented.  See Correia v. McDonald, __ Vet. App. __, 2016 WL 3591858 (July 5, 2016).

If the examiner is unable to conduct any of the required testing, he or she must explain why this is so.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

3.  The RO or the AMC must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

4.  The RO or the AMC should also undertake any other development it deems to be warranted.

5.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


